PER CURIAM.
The plaintiff appeals from an order transferring venue to Orange County. With the singular exception that the lease payments sued for were due in Dade County, virtually every pertinent contact with the case was with the transferee forum. The trial court’s discretion was therefore so obviously properly exercised under Sec. 47.-122, Fla.Stat. (1981), e.g., Peterson, Howell & Heather v. O’Neill, 314 So.2d 808 (Fla. 3d DCA 1975), that this appeal is entirely frivolous. We have accordingly granted the appellees’ several motions for attorney’s fees under Sec. 57.105, Fla.Stat. (1981).
Affirmed.